UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3721 DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 2/28/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Intermediate Municipal Bond Fund, Inc. February 28, 2014 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.1% Rate (%) Date Amount ($) Value ($) Alabama3.3% Alabama Port Authority, Docks Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/22 5,000,000 5,383,450 Birmingham Water Works Board, Water Revenue (Insured; Assured Guaranty Corp.) 5.00 1/1/17 6,310,000 7,067,263 Jefferson County, Limited Obligation School Warrants 5.25 1/1/17 5,050,000 5,081,512 Jefferson County, Limited Obligation School Warrants 5.25 1/1/19 2,150,000 2,160,729 University of Alabama Board of Trustees, General Revenue (The University of Alabama) 5.00 7/1/24 6,025,000 7,058,589 Alaska.5% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.25 4/1/24 3,780,000 4,274,348 Arizona1.3% Pima County, Sewer System Revenue Obligations (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/23 3,250,000 3,720,633 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.13 7/1/15 1,400,000 1,404,312 Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue 5.00 12/1/27 4,500,000 5,220,585 California15.5% Arcadia Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/20 1,635,000 a 1,288,216 Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/27 1,750,000 1,984,202 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/22 3,500,000 4,231,500 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/24 6,000,000 6,974,160 California, GO (Various Purpose) 5.25 10/1/20 18,060,000 21,446,972 California, GO (Various Purpose) 5.25 3/1/22 1,250,000 1,476,512 California, GO (Various Purpose) 5.00 9/1/23 2,500,000 2,969,650 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 4,123,280 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.25 10/1/24 3,500,000 4,149,215 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 3,000,000 3,487,320 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 2/1/18 3,300,000 3,413,454 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 8/1/18 3,310,000 3,413,073 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 3/1/26 1,500,000 1,698,420 California State University Trustees, Systemwide Revenue 5.00 11/1/22 5,000,000 5,954,250 Clovis Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/22 10,415,000 a 7,907,797 Coast Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/20 1,855,000 a 1,586,841 Los Angeles Department of Airports, Subordinate Revenue (Los Angeles International Airport) 5.25 5/15/25 1,845,000 2,083,153 Los Angeles Harbor Department, Revenue 5.00 8/1/19 1,425,000 1,686,046 Orange County Transportation Authority, Senior Lien Toll Road Revenue (91 Express Lanes) 5.00 8/15/28 2,500,000 2,794,525 Sacramento City Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 7/1/23 5,065,000 a 3,522,859 San Diego County Water Authority, Water Revenue 5.00 5/1/28 5,000,000 5,646,200 San Diego Public Facilities Financing Authority, Subordinated Water Revenue (Payable Solely from Subordinated Installment Payments Secured by Net System Revenues of the Water Utility Fund) 5.00 8/1/28 2,000,000 2,266,340 San Diego Public Facilities Financing Authority, Water Revenue 5.00 8/1/24 7,560,000 8,804,905 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.00 7/1/23 5,000,000 5,732,400 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 1,850,000 2,146,703 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 1,350,000 1,321,110 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/22 2,000,000 2,255,320 University of California Regents, General Revenue 5.25 5/15/23 2,500,000 2,870,475 University of California Regents, General Revenue 5.00 5/15/24 5,000,000 5,997,500 Colorado4.0% City and County of Denver, Airport System Subordinate Revenue 5.50 11/15/26 15,640,000 17,690,404 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 5,355,000 6,271,883 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/18 3,000,000 a 2,657,850 Regional Transportation District of Colorado, COP (Lease Purchase Agreement) 5.00 6/1/25 5,000,000 5,621,150 Connecticut1.3% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 1/1/30 7,130,000 8,043,923 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/26 1,000,000 1,136,950 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/27 1,000,000 1,133,830 District of Columbia2.5% District of Columbia, HR (Children's Hospital Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/18 2,000,000 2,214,020 District of Columbia, Income Tax Secured Revenue 5.00 12/1/25 2,500,000 2,896,350 District of Columbia Water and Sewer Authority, Public Utility Subordinate Lien Revenue 5.00 10/1/27 5,980,000 6,887,106 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/25 3,000,000 3,384,720 Washington Metropolitan Area Transit Authority, Gross Revenue Transit Bonds 5.25 7/1/23 3,725,000 4,309,862 Florida10.3% Bay County, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 2,375,000 2,591,576 Brevard County, Local Option Fuel Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/23 1,260,000 1,321,614 Broward County, Airport System Revenue 5.00 10/1/22 3,605,000 4,119,542 Broward County, Port Facilities Revenue 5.00 9/1/21 4,340,000 4,973,510 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/19 3,000,000 3,471,060 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 7,500,000 8,532,150 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/21 5,000,000 5,782,450 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/20 3,500,000 4,087,510 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/22 2,000,000 2,343,920 Florida, Education System Revenue (University of Florida Housing) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,315,000 1,404,499 Hillsborough County, GO (Unincorporated Area Parks and Recreation Program) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,155,000 1,382,258 Indian River County, GO (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/20 2,265,000 2,488,895 Jacksonville Aviation Authority, Revenue (Insured; AMBAC) 5.00 10/1/19 3,220,000 3,533,145 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.00 9/1/17 1,825,000 b 2,024,984 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/18 6,250,000 7,323,000 Miami-Dade County, Seaport Revenue 5.75 10/1/28 1,500,000 1,711,845 Miami-Dade County, Subordinate Special Obligation Revenue 5.00 10/1/26 1,000,000 1,102,830 Miami-Dade County, Transit System Sales Surtax Revenue (Insured; XLCA) 5.00 7/1/24 2,330,000 2,550,628 Miami-Dade County, Water and Sewer System Revenue 5.38 10/1/24 5,000,000 5,734,050 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; FGIC) 5.25 10/1/17 5,000,000 5,127,150 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/23 2,500,000 2,866,875 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/17 2,105,000 2,403,047 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 6.75 7/1/22 3,000,000 c 900,030 Polk County, Constitutional Fuel Tax Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/19 580,000 643,875 Seminole County, Water and Sewer Revenue 5.00 10/1/21 1,050,000 1,123,553 Tampa, Solid Waste System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/16 2,690,000 2,967,474 Georgia1.5% Atlanta, Water and Wastewater Revenue 6.00 11/1/20 3,000,000 3,691,200 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 4,000,000 4,822,200 Municipal Electric Authority of Georgia, Revenue (Project One Subordinated Bonds) 5.75 1/1/19 2,660,000 3,174,790 Hawaii.9% Hawaii, Airports System Revenue 5.00 7/1/18 6,000,000 6,935,460 Idaho.2% Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 6.13 12/1/28 1,450,000 1,682,058 Illinois9.8% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.50 1/1/26 3,300,000 3,719,100 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/18 4,250,000 4,848,485 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/23 3,530,000 3,982,475 Chicago, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 2,500,000 2,590,150 Chicago, GO (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/20 1,450,000 1,592,839 Chicago, GO (Project and Refunding Series) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/26 1,720,000 1,753,334 Cook County Community High School District Number 219, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/24 2,020,000 2,262,824 Illinois, GO 5.25 7/1/28 6,500,000 7,040,800 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/20 4,900,000 5,671,652 Illinois, Sales Tax Revenue 5.00 6/15/18 1,700,000 1,984,036 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/28 9,005,000 9,844,986 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 1/1/25 5,000,000 5,499,650 Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 5.55 6/15/21 2,500,000 2,766,550 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/18 2,290,000 2,617,333 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.25 6/1/21 3,300,000 3,865,884 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 2,750,000 3,179,165 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 2,385,000 2,730,420 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue 5.00 4/1/26 7,595,000 8,638,705 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/32 3,655,000 3,954,345 Indiana2.1% Indiana Finance Authority, Educational Facilities Revenue (Butler University Project) 5.00 2/1/30 1,400,000 1,473,346 Indiana Finance Authority, First Lien Wastewater Utility Revenue (CWA Authority Project) 5.25 10/1/23 2,500,000 2,917,150 Indianapolis, Gas Utility Distribution System Second Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/23 3,500,000 3,881,220 Indianapolis, Thermal Energy System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/18 7,700,000 8,961,953 Iowa.3% Iowa Finance Authority, State Revolving Fund Revenue 5.00 8/1/24 2,000,000 2,329,640 Kansas1.2% Wyandotte County/Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 5.65 9/1/18 9,130,000 9,822,602 Kentucky1.5% Kentucky Municipal Power Agency, Power System Revenue (Prairie State Project) (Insured; National Public Finance Guarantee Corp.) 5.25 9/1/19 2,000,000 2,242,560 Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 5.00 7/1/17 6,250,000 6,987,375 Pikeville, Hospital Improvement Revenue (Pikeville Medical Center, Inc. Project) 6.25 3/1/23 2,195,000 2,522,209 Louisiana2.5% Louisiana State University Board of Supervisors and Agricultural and Mechanical College, Auxiliary Revenue 5.00 7/1/25 2,000,000 2,226,940 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/27 17,500,000 18,053,875 Maryland.4% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.38 6/1/25 1,500,000 1,579,140 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 5.00 7/1/24 1,155,000 1,337,698 Massachusetts5.5% Massachusetts, Federal Highway Grant Anticipation Notes (Accelerated Bridge Program) 5.00 6/15/23 3,250,000 3,889,210 Massachusetts, GO (Consolidated Loan) 5.00 4/1/24 7,500,000 8,885,550 Massachusetts College Building Authority, Revenue 5.00 5/1/27 1,800,000 2,058,048 Massachusetts Development Finance Agency, Revenue (Bentley University Issue) 5.00 7/1/23 2,550,000 2,769,555 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/25 1,000,000 1,134,050 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.50 1/1/22 2,990,000 3,376,099 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.00 7/1/22 6,645,000 7,245,044 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/23 2,500,000 2,939,325 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/24 5,000,000 5,931,550 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/28 5,000,000 5,758,200 Michigan2.6% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/19 1,635,000 1,662,730 Detroit, Water Supply System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/22 5,000,000 5,002,400 Detroit, Water Supply System Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/18 1,750,000 1,759,712 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 6.00 5/1/19 2,965,000 3,481,740 Michigan, GO (Environmental Program) 5.00 11/1/19 2,000,000 2,401,620 Michigan Strategic Fund, LOR (State of Michigan Cadillac Place Office Building Project) 5.00 10/15/15 1,040,000 1,108,640 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/18 2,500,000 2,823,925 Wayne County Airport Authority, Junior Lien Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/22 2,500,000 2,739,525 Minnesota.7% Minneapolis-Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/25 5,000,000 5,501,850 Missouri1.0% Kansas City, General Improvement Airport Revenue 5.00 9/1/19 4,000,000 4,695,320 Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 6.00 6/1/20 3,160,000 3,542,265 Nevada2.1% Clark County, Airport System Revenue 5.00 7/1/22 3,300,000 3,717,120 Clark County School District, Limited Tax GO 5.00 6/15/25 4,950,000 5,510,439 Director of the State of Nevada Department of Business and Industry, SWDR (Republic Services, Inc. Project) 5.63 6/1/18 5,000,000 5,465,300 Las Vegas Valley Water District, Limited Tax GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/25 2,100,000 2,427,999 New Hampshire.6% New Hampshire Business Finance Authority, PCR (The United Illuminating Company Project) (Insured; AMBAC) 0.31 10/1/33 5,000,000 d 4,574,650 New Jersey2.5% Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 3,000,000 3,066,720 Casino Reinvestment Development Authority, Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 6/1/19 5,000,000 5,193,650 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corporation) 5.00 9/1/18 3,500,000 3,744,335 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Corp.) 5.88 6/1/21 130,000 142,416 Rutgers, The State University, GO 5.00 5/1/29 6,840,000 7,745,069 New Mexico1.1% New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 6.00 8/1/23 7,500,000 8,747,850 New York3.9% Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 2.52 9/1/15 3,000,000 d 3,017,130 New York City, GO 5.00 8/1/20 2,655,000 3,171,663 New York City, GO 5.00 8/1/28 5,000,000 5,568,100 New York City, GO (Prerefunded) 5.00 4/1/15 5,000 e 5,264 New York City, GO (Prerefunded) 5.00 4/1/15 10,000 e 10,528 New York City, GO (Prerefunded) 5.00 8/1/16 50,000 e 55,626 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/22 4,385,000 4,940,974 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/20 3,035,000 3,337,043 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 5/1/28 4,400,000 5,015,824 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.25 7/1/24 500,000 532,710 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/21 2,500,000 2,945,200 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.38 6/1/28 810,000 753,057 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 1/1/19 1,500,000 1,772,355 North Carolina1.6% North Carolina, Capital Improvement Limited Obligation Bonds 5.00 5/1/30 4,000,000 4,448,680 North Carolina Eastern Municipal Power Agency, Power System Revenue (Escrowed to Maturity) 5.00 1/1/21 1,200,000 1,429,008 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (The United Methodist Retirement Homes Project) 5.13 10/1/19 1,250,000 1,276,375 Wake County Industrial Facilities and Pollution Control Financing Authority, PCR (Carolina Power and Light Company Project) (Insured; AMBAC) 0.07 10/1/22 6,500,000 d 5,947,500 Ohio.9% Montgomery County, Revenue (Miami Valley Hospital) 5.75 11/15/22 2,970,000 3,487,849 Ohio Water Development Authority, PCR (Buckeye Power, Inc. Project) (Insured; AMBAC) 5.00 5/1/22 4,030,000 4,060,225 Pennsylvania3.9% Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; FGIC) 5.00 1/1/19 3,395,000 3,895,627 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 5.65 12/15/17 485,000 513,465 Delaware Valley Regional Finance Authority, Local Government Revenue 5.75 7/1/17 6,830,000 7,678,491 Erie Higher Education Building Authority, College Revenue (Mercyhurst College Project) 5.13 3/15/23 2,045,000 2,182,035 Montgomery County Higher Education and Health Authority, HR (Abington Memorial Hospital Obligated Group) 5.00 6/1/21 6,585,000 7,569,655 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/17 4,000,000 4,570,160 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/27 1,800,000 2,001,816 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.38 9/15/17 1,405,000 1,480,139 Philadelphia School District, GO 5.00 9/1/17 1,160,000 1,306,636 South Carolina.7% Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/20 5,000,000 5,842,500 Texas4.6% Austin, Electric Utility System Revenue 5.00 11/15/23 1,550,000 1,769,573 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 4,000,000 3,975,240 Gulf Coast Waste Disposal Authority, Bayport Area System Revenue (Insured; AMBAC) 5.00 10/1/14 2,065,000 2,112,268 Harris County Metropolitan Transit Authority, Sales and Use Tax Revenue 5.00 11/1/27 2,500,000 2,824,225 Houston, Combined Utility System First Lien Revenue 5.00 11/15/20 2,725,000 3,256,756 Houston, Combined Utility System First Lien Revenue 5.00 11/15/29 2,500,000 2,806,250 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/15 2,840,000 2,995,518 North Texas Tollway Authority, First Tier System Revenue 6.00 1/1/23 3,000,000 3,431,340 San Antonio, Municipal Drainage Utility System Revenue 5.00 2/1/28 5,000,000 5,758,450 San Antonio, Water System Revenue 5.00 5/15/29 1,355,000 1,502,261 Texas, GO (College Student Loan Bonds) 5.50 8/1/19 3,500,000 4,277,735 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue 5.00 7/15/23 2,000,000 2,366,760 Virginia.4% Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/22 3,000,000 3,540,930 Washington4.3% Energy Northwest, Columbia Generating Station Electric Revenue 5.00 7/1/21 5,000,000 5,512,750 Energy Northwest, Columbia Generating Station Electric Revenue 5.00 7/1/23 5,000,000 5,495,500 Port of Seattle, Intermediate Lien Revenue 5.00 2/1/18 2,500,000 2,879,175 Port of Seattle, Intermediate Lien Revenue 5.00 8/1/28 2,485,000 2,757,754 Port of Seattle, Limited Tax GO 5.75 12/1/25 830,000 970,951 Port of Tacoma, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/20 3,025,000 3,435,493 Seattle, Drainage and Wastewater Improvement Revenue 5.00 9/1/27 5,025,000 5,712,119 Washington, GO (Various Purpose) 5.00 2/1/22 2,500,000 2,970,950 Washington, Motor Vehicle Fuel Tax GO 5.00 2/1/24 4,315,000 5,133,426 West Virginia.2% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/22 1,475,000 1,726,561 U.S. Related2.4% Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/23 1,500,000 1,233,735 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/22 2,500,000 1,828,750 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.50 7/1/24 1,750,000 1,237,758 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/16 510,000 439,054 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/18 3,000,000 2,830,470 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/23 2,670,000 2,318,868 Puerto Rico Public Buildings Authority, Government Facilities Revenue (Insured; XLCA) 5.25 7/1/20 2,000,000 1,636,500 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.50 8/1/21 8,000,000 7,322,400 Total Long-Term Municipal Investments (cost $749,444,742) Short-Term Municipal Coupon Maturity Principal Investment.1% Rate (%) Date Amount ($) Value ($) Massachusetts; Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) (cost $1,000,000) 0.01 3/3/14 1,000,000 f Total Investments (cost $750,444,742) % Cash and Receivables (Net) % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2014, this security was valued at $2,024,984 or 0.3% of net assets. c Non-income producingsecurity in default. d Variable rate securityinterest rate subject to periodic change. e These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. f Variable rate demand note - rate shown is the interest rate in effect at February 28, 2014. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At February 28, 2014, net unrealized appreciation on investments was $37,019,805 of which $45,257,193 related to appreciated investment securities and $8,237,388 related to depreciated investment securities. At February 28, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of February 28, 2014 in valuing the fund's investments: Level 1 - Level 2 - Other Level 3 -Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 786,564,517 900,030 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2014 By: /s/ James Windels James Windels Treasurer Date: April 25, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
